t c summary opinion united_states tax_court edward c and susan r hanna petitioners v commissioner of internal revenue respondent docket no 19033-03s filed date edward c and susan r hanna pro sese lauren b epstein for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure penalty pursuant to sec_6662 the issues for decision are whether the passive_activity rules of sec_469 preclude petitioners from deducting losses from their rental_real_estate_activities in the taxable_year and whether petitioners are liable under sec_6662 for an accuracy-related_penalty some of the facts have been stipulated and they are so found the stipulation of facts supplemental stipulation of facts and attached exhibits as well as additional exhibits admitted during trial are incorporated herein by this reference petitioners susan hanna mrs hanna and edward hanna mr hanna are married and resided in sanibel florida when they filed their petition for convenience we combine our findings and discussion herein sanibel is a popular vacation spot located on an island off the west coast of florida in petitioners purchased two houses in sanibel and began renting them to vacationers in petitioners rented the first house for a total of weeks and the second house for a total of weeks petitioners also purchased a third house in sanibel in date which they immediately leased back to the sellers for the remainder of that year for convenience we refer to the management and operation of the three properties as the rental activities petitioners did not live in sanibel in instead they operated their rental activities from their home in weston massachusetts petitioners received on-site assistance from george veillette a sanibel resident and real_estate agent who sold petitioners their first two rental properties mr veillette periodically checked the properties when they were vacant to make sure the premises were secure and the water and heat systems were functioning he also supplied keys to repairmen and on rare occasions to renters mr veillette estimated he spent a total of approximately hours a month looking after the properties although petitioners both spent time on the rental activities mrs hanna performed the majority of the work she designed and constructed one or more internet web sites to help advertise the properties designed and placed advertisements in newspapers responded to e-mails from prospective customers and performed a number of other tasks petitioners traveled to florida five times in spending a total of approximately weeks there during their visits petitioners looked for additional properties to buy met potential customers and arranged for cleaning maintenance and repairs for their existing properties in addition to managing their rental activities in both petitioners worked full time in the boston massachusetts metropolitan area mr hanna worked as a project manager for fidelity investments earning a salary of dollar_figure for approximately big_number hours of work mrs hanna worked as a computer consultant for three different companies earning dollar_figure for big_number hours of work petitioners filed a joint federal_income_tax return on schedule e supplemental income and loss petitioners reported dollar_figure of gross_income from the rental activities and dollar_figure of expenses and depreciation for a loss of dollar_figure although respondent did not adjust any of the schedule e items of income expense or depreciation he determined that the dollar_figure loss was a nondeductible passive_activity_loss respondent also determined that petitioners were liable for an accuracy-related_penalty under sec_6662 burden_of_proof deductions are a matter of legislative grace and a taxpayer generally bears the burden of proving that he or she is entitled to the deductions claimed see rule a 503_us_79 292_us_435 the taxpayer is required to maintain records that are sufficient to enable the commissioner to determine his or her correct_tax liability see sec_6001 sec_1_6001-1 income_tax regs the commissioner’s determinations set forth in a notice_of_deficiency generally are presumed correct and the taxpayer bears the burden of showing that the determinations are in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner where the taxpayer complies with substantiation requirements maintains records and cooperates fully with reasonable requests for witnesses documents and other information petitioners contend that the burden_of_proof shifts to respondent broadly construed their argument appears to be they fully cooperated with respondent by providing copies of their records to him and respondent conceded in a letter that respondent bears the burden_of_proof based on our review of the record we conclude that petitioners fully cooperated with respondent’s requests for documents and other information for the burden to be placed on the commissioner however the taxpayer must comply with the substantiation and record-keeping requirements of the internal_revenue_code 116_tc_438 for the reasons discussed infra petitioners did not comply with these requirements accordingly this argument fails petitioners also rely on a letter from respondent dated date the letter informs petitioners that the statute_of_limitations period for assessing their federal tax_liability will expire soon and requests that they sign and return a form_872 consent to extend the time to assess tax it also describes petitioners’ rights including their right to withhold consent the letter states it may be considered that you have cooperated with the internal_revenue_service for purposes of determining who has the burden_of_proof in any court_proceeding even if you do not sign the consent form petitioners believe that this constitutes a concession by respondent that he bears the burden_of_proof we disagree in general the government must assess tax within years after the due_date of a timely filed return sec_6501 and b the secretary and a taxpayer can consent to extend the assessment_period but the secretary must notify the taxpayer of the taxpayer’s right to withhold such consent sec_6501 and b respondent’s letter informs petitioners of their rights but it does not concede that respondent bears the burden_of_proof rather it explains that withholding consent is not considered in deciding whether petitioners cooperated fully with reasonable requests for witnesses documents and other information the letter does not cause the burden_of_proof to shift to respondent and petitioners’ reliance on the letter therefore is misplaced loss from rental activities sec_469 generally disallows for the taxable_year any passive_activity_loss sec_469 a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities for that year sec_469 a passive_activity is any trade_or_business in which the taxpayer does not materially participate sec_469 rental_activity generally is treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 under sec_469 however the rental_activity of a taxpayer in a real_property_trade_or_business real_estate_professional is not per se passive_activity instead it is treated as a trade_or_business and subject_to the material_participation requirements of sec_469 sec_1_469-9 income_tax regs a taxpayer qualifies as a real_estate_professional and is not engaged in a passive_activity if i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 a trade_or_business includes being an employee 66_tc_652 affd 601_f2d_734 5th cir fowler v commissioner tcmemo_2002_223 in the case of a joint_return the same spouse must satisfy each requirement sec_469 in the present case the parties agree that petitioners’ rental activities constituted a real_property_trade_or_business and that mr hanna was not a real_estate_professional they dispute whether mrs hanna qualified as a real_estate_professional accordingly we focus on whether mrs hanna’s participation in the rental activities meets the requirements of sec_469 sec_1_469-5t temporary income_tax regs fed reg date provides the extent of an individual’s participation in an activity may be established by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means reasonable means for purposes of this paragraph may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries this court has acknowledged that these temporary regulations are somewhat ambiguous concerning the records a taxpayer needs to maintain but we have held that they do not allow a post-event ballpark guesstimate fowler v commissioner supra goshorn v commissioner tcmemo_1993_578 mrs hanna did not keep a contemporaneous log of the time she spent on the rental activities petitioners did produce a number of documents however including more than pages of e-mail messages sent to and from an e-mail account they maintained for the rental activities sales and marketing materials they developed a cost analysis and cash_flow analysis they prepared and various other documents relating to the rental activities such as photographs worksheets handwritten notes receipts and correspondence petitioners also produced two summaries of the time spent on the rental activities the first summary is titled susan hanna’s activity for year and indicates that mrs hanna spent big_number hours on rental activities this document does not indicate when it was prepared the second document is an 89-page narrative summary of each petitioner’s rental activities that they created shortly before trial this document indicates that mrs hanna spent big_number hours on rental activities in petitioners did not explain the discrepancy between the two summaries petitioners’ pretrial memorandum lists the big_number hour figure however and petitioners consistently used that figure at trial furthermore petitioners made frequent reference to the 89-page narrative summary during their testimony accordingly we assume that petitioners’ position is that mrs hanna worked big_number hours on rental activities in the narrative summary provides the following breakdown of those hours category hours advertising administrative and management correspondence web site site visit purchasing acquisition big_number total petitioners calculated the hours reflected in the narrative summary by applying a minimal standard to the various tasks mrs hanna performed for example petitioners contend that mrs hanna spent an hour a day checking the e-mail account for the rental activities to identify potential customers and delete unwanted e-mails petitioners arrived at this figure by measuring the time mrs hanna spent performing the same task in they believe this method provides an accurate estimate of mrs hanna’s time even though petitioners owned four additional rental properties in petitioners also contend that it took mrs hanna an average of minutes to respond to each e-mail they received from potential customers they believe this results in a conservative estimate of their time because some relevant e-mails had been deleted in and thus were not made part of the record petitioners argue that it also took mrs hanna minutes to pay each bill they received because she often had to contact the billing company to correct errors on the invoices mrs hanna added a number of new pages to their internet web sites in petitioners contend that each web page took mrs hanna hours to construct and additional time each month to maintain during their visits to florida in petitioners contend mrs hanna spent percent of her waking hours on rental activities mrs hanna admitted this last figure was the result of guesstimating but she maintained that the 89-page narrative summary provided a more accurate estimate of the time she spent on the rental activities in applying the test of sec_469 to the facts of this case petitioners first must prove that more than one-half of mrs hanna’s personal services performed in trades_or_businesses were performed in real_property trades_or_businesses see sec_469 because mrs hanna was paid for big_number hours of work as a computer consultant she must have spent more than that amount of time performing services for the rental activities petitioners argue that mrs hanna satisfied this requirement because she performed big_number hours of services in the rental activities as described above however petitioners did not calculate this figure by reference to appointment books or calendars in fact mrs hanna admitted that she was not good at recording the time she spent on the rental activities furthermore although petitioners produced a narrative summary the accuracy of this document is suspect petitioners prepared the narrative summary shortly before trial approximately years after the events in question occurred more importantly the hours reflected in the document do not appear reasonable for example one entry states that mrs hanna and mr hanna spent a total of hours preparing their schedule e and form_4562 depreciation and amortization for their federal_income_tax return considering that petitioners owned only two rental properties in this estimate appears excessive we are also skeptical that mrs hanna spent an average of minutes to read and respond to an e-mail or to pay a bill finally the discrepancy between the figures reflected in the narrative summary and those in the document titled susan hanna’s activity for year casts further doubt on the process by which petitioners calculated mrs hanna’s rental activities hours we conclude that the method petitioners used to calculate mrs hanna’s participation in the rental activities constitutes an impermissible ballpark guesstimate see eg fowler v commissioner tcmemo_2002_223 petitioners have not established by reasonable means that mrs hanna performed more than one-half of her personal services in real_property trades_or_businesses in because mrs hanna did not qualify as a petitioners argue that although mrs hanna was paid for big_number hours of employment she worked only big_number hours they attribute the difference to paid vacation severance_pay and billing for hours not really worked even if we accepted the big_number hour figure our conclusion would not change because petitioners’ method of calculation would still be an impermissible ballpark guesstimate furthermore while mrs continued real_estate_professional we need not consider whether she materially participated in the rental activities see sec_469 although petitioners did not raise the issue we note that sec_469 provides an exception to the general_rule that passive_activity_losses are disallowed a taxpayer who actively participates in a rental real_estate activity can deduct a maximum loss of dollar_figure per year related to the activity sec_469 and this exception is fully phased out however when adjusted_gross_income agi equals or exceeds dollar_figure sec_469 e petitioners reported agi of dollar_figure accordingly they cannot deduct any amount of continued hanna testified that overbilling was common among computer consultants in her position this practice raises the question of whether she also inflated the hours reflected in the narrative summary under sec_469 adjusted_gross_income agi is determined without regard to any passive_activity_loss or any loss allowable by reason of sec_469 we do not address the application of sec_469 to the present case because the agi that petitioners reported already exceeds the dollar_figure limitation the passive_activity_loss in respondent’s determination is sustained accuracy-related_penalty under sec_6662 sec_6662 provides that a taxpayer may be liable for a penalty of percent of the portion of an underpayment_of_tax attributable to a substantial_understatement of tax or negligence or disregard of rules or regulations sec_6662 b and an understatement_of_tax is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 and the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 the term disregard includes any careless reckless or intentional disregard id respondent has the burden of production with respect to the accuracy-related_penalty see sec_7491 in the present case percent of the tax required to be shown on petitioners’ return was dollar_figure petitioners understated their tax by dollar_figure respondent therefore has met his burden of production an exception to the sec_6662 penalty applies when the taxpayer demonstrates there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances on a case-by-case basis see stubblefield v commissioner tcmemo_1996_537 sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs a taxpayer is not subject_to the addition_to_tax for negligence where the taxpayer makes honest mistakes in complex matters but the taxpayer must take reasonable steps to determine the law and to comply with it 99_tc_202 the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability stubblefield v commissioner supra sec_1_6664-4 income_tax regs at trial respondent’s counsel acknowledged that the provisions under sec_469 are complicated petitioners had limited experience with these provisions in because they had begun their rental activities only a year earlier furthermore despite working full-time jobs in addition to the rental activities petitioners created and or maintained a number of records relating to the rental activities such as e-mails receipts and correspondence although these records fail to establish that mrs hanna was a real_estate_professional they do establish that petitioners made an honest effort to comply with the substantiation requirements and assess their proper tax_liability petitioners have shown reasonable_cause for the underpayment and demonstrated that they were acting in good_faith accordingly we conclude that petitioners are not liable for the accuracy-related_penalty under sec_6662 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent as to the deficiency and for petitioners as to the accuracy-related_penalty under sec_6662
